Title: To George Washington from Major General William Heath, 10 January 1777
From: Heath, William
To: Washington, George



Dear General
Peeks-Kill [N.Y.] Jany 10th 1777

In your Excellency’s Letter of the 7th Inst. you are pleased to leave the Settlement of the Arms that have been lost, to me—Observing that Justice should be done to the Public & to Individuals—I have been endeavoring to Settle with some of the Regiments, but I find the matter so embarrass’d, that I cannot compleat it without again applying to your Excellency for Direction.
Some Regiments, in particular Prescott’s, have Sixty or Seventy Arms lost, some private & others public property—The Officers alledge that

when they left Governor’s Island, they had many Sick, That some Arms were left on the Island—that others were brought over to the City, & that at the Time of the Retreat, Waggons could not be obtained to bring them off, & that they lost even their own Clothing—Others were at the Armourers Shops, and either brought away in a Hurry, & mixed with others, or left behind—Such as were private property they request payment for—Such as belonged to the Public & were so lost, they construe unavoidably lost—As there were a great many Arms lost by different Regiments, in the before mention’d Retreats, under Similar Circumstances, I would beg your Excellency’s particular Direction, as it is a matter of very considerable importance, as all should be treated alike—I have ordered a Stoppage for the public Arms, which have been lost in the before mention’d Instances, until I am directed further.
I cannot but mention to your Excellency the State of the Recruiting Service, an Object on the Success of which, our future hopes of Advantage against the Enemy, must under Heaven be principally built—we are now arrived to the 10th of January, & but few Recruits comparatively raised except in this State, where the Regiments are in great forwardness principally owing to the immediate Clothing of their Troops—There are here a number of Recruits belonging to the State of Massachusetts Bay—they are almost naked, & so infected with the Itch, as to be unfit for Service—their Officers are importuning of me that the men may return home, cleanse & recruit themselves; this I am confident would promote the Service, as it respects these Individuals; but I find that they have grown uneasy, on Account of those belonging to Connecticut, being gone home; & should I grant their request, the uneasiness would spread among those who are with your Excellency—I have not as yet furloughed one Private, but wish to know your Excellency’s pleasure on this matter.
There are a number of Officers here who have engaged in the new Army; and as they have but little prospect of recruiting at this place, I have sent a number of them to New-England.
Major Huntington who is acting at this post, as an Assistant to the Adjutant General, & is well known at Head Quarters is a Gentleman of Family, of Fortune, and possessed of those Qualifications, requisite in an Officer—I beg leave to recommend him to your Excellency’s Notice.
My next will be dated at some other place.
Rogers’s men are deserting daily, I think that if a Proclamation was issued offering a pardon to those who return to their Duty & allegiance to the States, great numbers of them would come off—they certainly grow much discontented.

A few days since Twenty or Thirty Sail of large Ships, sailed up the East River towards New-England.
I have ordered that such men as are in Captivity, should be made up only to the time of their being taken. I have the honor to be With great Respect Your Excellency’s Most humble Servt

W. Heath

